

Exhibit 10.15

HESKA CORPORATION


DIRECTOR COMPENSATION POLICY


Non-employee directors of Heska Corporation, a Delaware corporation (the
"Company") shall receive the following compensation for their service as a
member of the Board of Directors (the "Board") of the Company:
Cash Compensation
Annual Retainer for General Board Service
Effective January 1, 2013, each non-employee director shall be entitled to an
annual cash retainer in the amount of $40,000 (the "Annual Retainer"). The
Company shall pay the Annual Retainer on a quarterly basis in advance on the
first day of the calendar quarter, subject to the non-employee director's
continued service to the Company as a non-employee director on such date.
Annual Retainer for Specific Role Service
Commencing January 1, 2016, any non-employee director who serves in a specified
role shall be entitled to an annual cash retainer in an amount specified in the
table below (the "Service Retainer"). The Company shall pay each Service
Retainer on a quarterly basis in advance on the first day of the calendar
quarter, subject to the applicable non-employee director's continued service to
the Company in the corresponding role on such date.
Role
Service Retainer
Chair of the Board
$12,000
Lead Director
$10,000
Audit Chair
$20,000
Compensation Chair
$12,000
Corporate Governance Chair
$7,500
Audit Member
$10,000
Compensation Member
$6,000
Corporate Governance Member
$3,000

Note: Non-employee directors are not to be paid a Chair and Member fee for
service on the same committee.
Equity Compensation
Annual Award
Commencing with the 2013 Annual Meeting of Stockholders, each non-employee
director elected to the Board and each other continuing non-employee director
shall automatically receive an annual grant of an option valued at $50,000 (the
"Equity Value") to purchase shares of the Company's common stock, at an exercise
price equal to the fair market value of the common stock on the date of grant
which shall be the date of each Company Annual Meeting of stockholders, subject
to such grant covering a maximum of 5,000 shares (the "Option Cap"). This option
shall vest in full on the earlier of (i) the one year anniversary of the date of
grant and (ii) the date immediately preceding the date of the Annual Meeting of

1



--------------------------------------------------------------------------------



the Company's stockholders for the year following the year of grant for the
award, subject to the non-employee director's continued service to the Company
through the vesting date. The option shall be immediately exercisable, but if
"early exercised," remain subject to the Company's right of repurchase at the
exercise price upon termination of service prior to the vesting date.
Initial Award
Beginning on January 1, 2013, any new non-employee directors appointed or
elected to our Board between Annual Meetings shall automatically receive a grant
of an option to purchase shares of the Company's common stock at an exercise
price equal to the fair market value of the common stock on the date of grant
valued at the Equity Value adjusted pro rata for the time until the next Annual
Meeting, subject to the Option Cap adjusted pro rata for the time until the next
Annual Meeting. The option shall vest at the same time as the Annual Award
issued to Directors at the previous Annual Meeting. The option shall be
immediately exercisable, but if "early exercised," remain subject to the
Company's right of repurchase at the exercise price upon termination of service
prior to the vesting date.
Provisions Applicable to All Non-Employee Director Equity Compensation Grants
All grants shall be subject to the terms and conditions of the Company's 1997
Stock Incentive Plan or 2003 Equity Incentive Plan, as applicable, and the terms
of the Stock Option Agreement issued thereunder.
For purposes of this Director Compensation Policy, the "value" for Initial
Grants and Annual Grants to non-employee directors shall be determined in
accordance with the Company's option valuation policy in place at the time of
grant for financial reporting purposes.
Any unvested shares underlying non-employee director option grants shall become
fully vested in the event of: (1) the termination of the non-employee director's
services because of death, total and permanent disability or retirement at or
after age 65; or (2) a change in control occurs with respect to the Company
while such non-employee director is a member of the Board.
Expense Reimbursement
All non-employee directors shall be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to meetings of the Board or committees
thereof or in connection with other Board related business. The Company shall
also reimburse directors for attendance at director continuing education
programs that are relevant to their service on the Board and which attendance is
pre-approved by the Chair of the Corporate Governance Committee and Chairman of
the Board. The Company shall make reimbursement to a non-employee director
within a reasonable amount of time following submission by the non-employee
director of reasonable written substantiation for the expenses.


Amended and Restated January 1, 2016



2

